DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 5, filed 11/15/2021, with respect to Claim 1 have been fully considered and are persuasive.  The rejection of Claim 1 under 35 U.S.C. § 112(b) has been withdrawn. 
Applicant’s arguments, see pages 5-6, filed 11/15/2021, with respect to Claims 1, 3-12, and 18-19 have been fully considered and are persuasive.  The rejection of Claims 1, 3-12, and 18-19 under 35 U.S.C. § 103 has been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose a motor being operatively connected to an adjustable pressure pad by a threaded driveshaft, a pair of gears and a motor driveshaft on an apparatus for monitoring blood pressure of a user comprising a clip, an emitter, a detector, a magnetic field sensor mounted to one of said two side members, and a magnet directly mounted to the other of said two side members opposite to said magnetic field sensor and spaced apart by a separation distance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/Examiner, Art Unit 3791     

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791